                                                                                                                          1 Abran E. Vigil
                                                                                                                            Nevada Bar No. 7548
                                                                                                                          2 Justin A. Shiroff
                                                                                                                            Nevada Bar No. 12869
                                                                                                                          3 BALLARD SPAHR LLP
                                                                                                                            1980 Festival Plaza Drive, Suite 900
                                                                                                                          4 Las Vegas, Nevada 89135
                                                                                                                            Telephone: (702) 471-7000
                                                                                                                          5 Facsimile: (702) 471-7070
                                                                                                                            vigila@ballardspahr.com
                                                                                                                          6 shiroffj@ballardspahr.com

                                                                                                                          7 Attorneys for Plaintiff U.S. Bank
                                                                                                                            N.A., successor trustee to Bank of
                                                                                                                          8 America, N.A., successor to LaSalle
                                                                                                                            Bank, N.A., as trustee, on behalf of
                                                                                                                          9 the holders of the WaMu Mortgage
                                                                                                                            Pass-Through Certificates, Series
                                                                                                                         10 2006-AR16 Trust

                                                                                                                         11
                                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                         12
                                                                                                                                                               DISTRICT OF NEVADA
                                                                                                                         13
                                                                                                                               U.S. BANK N.A., SUCCESSOR
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         14    TRUSTEE TO BANK OF AMERICA,
                                                                                                                               N.A., SUCCESSOR TO LASALLE BANK,            Case No. 2:16-cv-02712-RFB-CWH
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         15    N.A., AS TRUSTEE, ON BEHALF OF
                                                                                                                               THE HOLDERS OF THE WAMU
                                                                                                                         16    MORTGAGE PASS-THROUGH                       STIPULATION AND ORDER TO 1)
                                                                                                                               CERTIFICATES, SERIES 2006-AR16              DISMISS CLAIMS BETWEEN U.S.
                                                                                                                         17    TRUST,                                      BANK, N.A., CANYON GATE
                                                                                                                                                                           MASTER ASSOCIATION, AND SFR
                                                                                                                         18                   Plaintiff,                   INVESTMENTS POOL 1, LLC
                                                                                                                                                                           WITH PREJUDICE; AND 2) LIFT
                                                                                                                         19    vs.                                         STAY ENTERED JULY 13, 2018

                                                                                                                         20    SFR INVESTMENTS POOL 1, LLC , a
                                                                                                                               Nevada limited liability company;
                                                                                                                         21    CANYON GATE MASTER
                                                                                                                               ASSOCIATION, a Nevada non-profit
                                                                                                                         22    corporation,

                                                                                                                         23                   Defendants.

                                                                                                                         24
                                                                                                                               SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                         25    Nevada limited liability company,

                                                                                                                         26                   Counter/Cross-Claimant,

                                                                                                                         27    vs.

                                                                                                                         28


                                                                                                                              DMWEST #18175031 v1
                                                                                                                          1    U.S. BANK N.A., SUCCESSOR
                                                                                                                               TRUSTEE TO BANK OF AMERICA,
                                                                                                                          2    N.A., SUCCESSOR TO LASALLE BANK,
                                                                                                                               N.A.,
                                                                                                                          3    AS TRUSTEE, ON BEHALF OF THE
                                                                                                                               HOLDERS OF THE WAMU
                                                                                                                          4    MORTGAGE PASS-THROUGH
                                                                                                                               CERTIFICATES, SERIES 2006-AR16
                                                                                                                          5    TRUST; THE MIDORA TRUST FUND,
                                                                                                                               DAHN MIDORA, TRUSTEE OF THE
                                                                                                                          6    TRUST; and JPMORGAN CHASE
                                                                                                                               BANK, N.A., SUCCESSOR IN
                                                                                                                          7    INTEREST BY PURCHASE FROM THE
                                                                                                                               FEDERAL DEPOSIT INSURANCE
                                                                                                                          8    CORPORATION AS RECEIVER OF
                                                                                                                               WASHINGTON MUTUAL BANK F/K/A
                                                                                                                          9    WASHINGTON MUTUAL BANK FA,

                                                                                                                         10                   Counter/Cross-Defendants.

                                                                                                                         11          Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff U.S. Bank N.A.,
                                                                                                                         12 successor trustee to Bank of America, N.A., successor to LaSalle Bank, N.A., as

                                                                                                                         13 trustee, on behalf of the holders of the WaMu Mortgage Pass-Through Certificates,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         14 Series 2006-AR16 Trust (“U.S. Bank”), Defendant/Counterclaimant SFR Investment
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         15 Pools 1, LLC (“SFR”), and Canyon Gate Master Association (the “Association”)
                                                                                                                         16 (collectively, the “Parties”) hereby stipulate as follows:

                                                                                                                         17          1.      This action concerns title to real property commonly known as 8613
                                                                                                                         18 Canyon View Drive, Las Vegas, Nevada 89117 (the “Property”) following a

                                                                                                                         19 homeowner’s association foreclosure sale conducted on March 20, 2014, with respect

                                                                                                                         20 to the Property.
                                                                                                                         21          2.      As it relates to the Parties, a dispute arose regarding that certain Deed
                                                                                                                         22 of Trust recorded against the Property in the Official Records of Clark County,

                                                                                                                         23 Nevada as Instrument Number 20061002-0001198 (the “Deed of Trust”), and in

                                                                                                                         24 particular, whether the Deed of Trust continues to encumber the Property.
                                                                                                                         25          3.      The Parties to this Stipulation have settled and agreed to release their
                                                                                                                         26 respective claims, and further agreed that the claims between them, including the

                                                                                                                         27 Complaint and Counterclaim, shall be DISMISSED with prejudice.

                                                                                                                         28          4.      This Stipulation in no way affects SFR’s cross-claim against Dahn

                                                                                                                              DMWEST #18175031 v1
                                                                                                                          1 Midora as Trustee for the Midora Trust Fund (the “former unit owner”).

                                                                                                                          2          5.      The Parties further stipulate and agree that the three Lis Pendens

                                                                                                                          3 recorded against the Property in the Official Records of Clark County, Nevada, as
                                                                                                                          4 Instruments Number 20140421-0000739, 20161227-0002595, and 20170321-0001593

                                                                                                                          5 be, and the same hereby are, EXPUNGED.

                                                                                                                          6          6.      The Parties further stipulate and agree that the $500 in security costs

                                                                                                                          7 posted by Chase on March 2, 2017 pursuant to this Court’s Order [ECF No. 15] shall
                                                                                                                          8 be discharged and released to the Ballard Spahr LLP Trust Account.

                                                                                                                          9          7.      The Parties further stipulate and agree that a copy of this Stipulation

                                                                                                                         10 and Order may be recorded with the Clark County Recorder;

                                                                                                                         11          9.      The Parties further agree to lift the stay entered July 13, 2018 [ECF No.

                                                                                                                         12 73];

                                                                                                                         13          10.     This case shall remain open until such time as SFR resolves its pending
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         14 cross-claim against the former unit owner; and
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         15
                                                                                                                         16                         (Remainder of Page Intentionally Left Blank)

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19

                                                                                                                         20
                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                          2
                                                                                                                              DMWEST #18175031 v1
                                                                                                                          1          11.     Each party in this case number 2:16-cv-02712-RFB-CWH shall bear its

                                                                                                                          2 own attorneys’ fees and costs.

                                                                                                                          3          Dated: October 31, 2018

                                                                                                                          4    BALLARD SPAHR LLP                           KIM GILBERT EBRON
                                                                                                                          5
                                                                                                                               By: /s/ Justin A. Shiroff                   By: /s/ Diana S. Ebron
                                                                                                                          6        Abran E. Vigil                              Diana S. Ebron, Esq.
                                                                                                                                   Nevada Bar No. 7548                         Nevada Bar No. 10580
                                                                                                                          7        Justin A. Shiroff                           Jacqueline A. Gilbert, Esq.
                                                                                                                                   Nevada Bar No. 12869                        Nevada Bar No. 10593
                                                                                                                          8        1980 Festival Plaza Drive, Suite 900        Karen L. Hanks, Esq.
                                                                                                                                   Las Vegas, Nevada 89135                     Nevada Bar No. 9578
                                                                                                                          9                                                    7625 Dean Martin Dr., Suite 110
                                                                                                                               Attorneys for U.S. Bank N.A., as Trustee        Las Vegas, Nevada 89139
                                                                                                                         10
                                                                                                                                                                           Attorneys for SFR Investments Pool 1,
                                                                                                                         11                                                LLC
                                                                                                                         12    TYSON & MENDES, LLP
                                                                                                                         13
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         14    By: /s/ Thomas E. McGrath
                                                                                                                                   Christopher Ammon Lund, Esq.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         15        Nevada Bar No. 12435
                                                                                                                                   Thomas E. McGrath, Esq.
                                                                                                                         16
                                                                                                                                   Nevada Bar No. 7086
                                                                                                                         17        8275 S. Eastern Ave., Suite 115
                                                                                                                                   Las Vegas, NV 89123
                                                                                                                         18
                                                                                                                               Attorneys for Canyon Gate Master
                                                                                                                         19    Association
                                                                                                                         20
                                                                                                                                                                     IT IS SO ORDERED.
                                                                                                                         21
                                                                                                                                                                     __________________________________________
                                                                                                                         22                                          __________________________
                                                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                                                                                                                     RICHARD F. BOULWARE, II
                                                                                                                         23                                          United States District Court
                                                                                                                                                                     DATED: __________________________
                                                                                                                                                                             November 1, 2018.
                                                                                                                         24
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                       3
                                                                                                                              DMWEST #18175031 v1
